PER CURIAM.
Appellant was indicted, tried and convicted for violation of the Selective Training and Service Act of 1940, 50 U.S.C.A. Appendix, § 311, and of § 622.51 of the Selective Service Regulations thereunder.
The appellant was classified by this “Local Board” as a conscientious objector (classification IVE) and was ordered to report for work of national importance non-combatant in nature (Regulation § 622.51), but he did not report as ordered to do or at all. His defense is that he did not receive a notice of his classification.
The case was tried to the court without a jury and evidence was received as to proceedings of the “Local Board” perhaps in detail much greater than indicated as necessary or proper under the case of Falbo v. United States, 320 U.S. 549, 64 S.Ct. 346.
The defendant submitted the case .to us without oral presentation, and we have carefully reviewed the evidence and defendant’s typewritten brief. We find no error.
Affirmed.